Order filed July 22, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00408-CV
                                   ____________

                       GIOVANNY LAGUAN, Appellant

                                        V.

                            R.D. PARIKH, Appellee


                   On Appeal from County Court at Law No. 4
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-CCV-052722

                                   ORDER

      The notice of appeal in this case was filed May 27, 2014. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before August 6, 2014. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM